            Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 1 of 24
,.




                               UNITED STATES DISTRICT COL"RT
                             EASTER.1'; DISTRICT OF PENNSYLVANIA

     MARY ANNE LAPORTE,

                    Plaintiff,

     V.                                                        C0'.\1PLAIST AND
                                                               DEMAND FOR JURY TRIAL
     ALLERGAN CSA, INC.,


                    Defendant.
                                                               Case No.       i8           D0     ~leo
                                                                                                 NOV 23 2018
                                                                                             B KATE BARKMAN, Clerk
                                              C0'.\1PLAINT                                    y        --- Dep. Clerk

                   COMES NOW, Plaintiff, by and through the undersigned counsel, and brings this

     complaint against Defendant and alleges as follows:


             I.        This Complaint is brought on behalf of Plaintiff, MARY A~'NE LAPORTE,

      who suffered damages as a direct and proximate result of the negligent and wrongful misconduct

      of Defendant, ALLERGAN USA, I"N"C. (hereinafter referred to as "Defendant") in connection

      with the research, testing, development, design, licensing, manufacture, packaging, labeling,

      distribution, sale, marketing, and/or introduction into interstate commerce of Viberzi

      (eluxadoline). As a result of ingestion of Viberzi, Plaintiff MARY A~:'lE LAPORTE

      (hereinafter referred to as "Plaintiff') was caused to suffer acute pancreatitis, as well as other

      severe and personal injuries which are permanent and lasting in nature, including physical pain,

      mental anguish, diminished enjoyment of life, as well as the need for future medical treatment

      and follow-up.
        Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 2 of 24




                                JJ;RISDICTIQN AND VENCE

        2        The Court has jurisdiction over this action pursuant to 28 C.S.C § 1332 because

the amount in controversy exceeds $75,000, exclusive of interest and costs, and because there

is complete diversity of citizenship between Plaintiff and the Defendant as Defendant is

incorporated and has their principal place of business in a state other than Plaintiffs home state

of Pennsylvania.

            3.   This Court also has supplemental jurisdiction pursuant to 28 U.S.C. §1367.

            4.   Further, a substantial part of the events and omissions giving rise to Plaintiffs

causes of action occurred in this district. Pursuant to 28 U .S.C. § 1391, venue is proper in this

district.

                                    PARTIES; PLAINTIFFS
            5.   Plaintiff is a citizen of the Cnited States of America, and a resident of Bethlehem,

Pennsylvania.

            6.   Cpon information and belief, Plaintiff was prescribed, used and ingested Viberzi.

            7.   Upon information and belief, the injuries and damages sustained by Plaintiff

were caused by Defendant' drug Viberzi.

            8.   Upon information and belief, Plaintiff read magazines, newspapers, and watched

television and other media, all of which communicated Defendant's Viberzi advertisements

which minimized the risks of Viberzi and overstated its benefits and indications, all of which

shaped Plaintiffs favorable perception ofViberzi.

            9.   As a result of using and ingesting Viberzi, Plaintiff was caused to suffer serious

injuries.

                                    PARTIES; DEFENDANT

                                                  2
       Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 3 of 24




       10.      Defendant Allergan USA, Inc. is a Delaware corporation having a principal place

of business at 5 Giralda Farms, Madison, New Jersey 07940.

       11.      Upon information and belief, and at all relevant times, Defendant was engaged

in the business of researching, testing, developing, designing, licensing, manufacturing,

packaging, labeling, distributing, selling, marketing and/or introducing into interstate

commerce, either directly or indirectly through third parties or related entities, the prescription

drug Viberzi.

        12      Upon information and belief, and at all relevant times, Defendant conducted

regular and sustained business in Pennsylvania by selling and distributing its products in

Pennsylvania, and engaged in substantial commerce and business activity in Pennsylvania.

                                 FACJvALBACKGROU~D
        13.     This is an action against Defendant on behalf of Plaintiff, who was prescribed

the drug Viberzi which is indicated for the treatment of irritable bowel syndrome with diarrhea.

        14.     Plaintiff ingested the prescribed dosage of Viberzi in accordance with the

prescription written for Plaintiff.

        15.     Viberzi causes serious and sometimes fatal injuries including, but not limited to,

acute pancreatitis and its sequelae.

        16.     At all times relevant herein, Defendant, either directly or through their agents,

servants and employees, designed, manufactured, marketed, advertised, distributed and sold

Viberzi for the treatment of irritable bowel syndrome with diarrhea.

        17.     Persons who were prescribed and ingested Viberzi, including Plaintiff, have

suffered serious and permanent personal injuries.

        18.     Viberzi is a mu-opiod receptor agonist indicated in adults for the treatment of


                                                 3
       Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 4 of 24




irritable bowel syndrome with diarrhea. It was approved for use in May 2015.

        19.    Acute pancreatitis is a sudden inflammation of the pancreas. Pancreatitis can

cause serious complications, including infection, kidney failure, respiratory failure, diabetes and

pancreatic cancer.

        20.    Acute pancreatitis is diagnosed by medical history, physical examination, and

blood test for digestive enzymes of the pancreas (amylase and lipase). Imaging may also be

utilized.

        21.    While acute pancreatitis may be suspected in patients with severe acute upper

abdominal pain, a diagnosis cannot be established without biochemical or radiologic evidence.

        22.    Despite their collective resources, Defendant failed to fully and adequately test

or research Viberzi and its association with pancreatitis to the detriment of Plaintiff, Viberzi

users, the public, the medical community, and prescribing doctors.

        23.    Upon information and belief, Defendant failed to design and/or implement

clinical trials that would capture and analyze data to determine the incidence of acute

pancreatitis in those patients with and without gallbladders.

        24.     Upon information and belief, Defendant did not require biochemical or

radiological testing to confirm suspected instances of acute pancreatitis during clinical trials.

        25.     Upon information and belief, Defendant did not enforce required biochemical or

radiological testing to confirm suspected instances of acute pancreatitis during clinical trials.

        2h.     The lack of biochemical or radiological testing during the clinical trials Jed to

undiagnosed instances of pancreatitis, resulting in misleading and inaccurate trial results.

        Tl.     For example, during the clinical trial phase, there were at least 40 instances of

abdominal pain that led to trial discontinuation after starting Viberzi. Approximately half of


                                                 4
       Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 5 of 24




those events occurred within 24 hours of Viberzi initiation. Of the approximately 40 with

abdominal pain, the vast majority lacked biochemical or radiological testing to determine if the

patient suffered from acute pancreatitis.

       28.     For example, during the clinical trial phase, there were 484 adverse events

identified as possibly related to Sphincter of Oddi spasms (SOD). At least 4 7 lacked biochemical

or radiological testing to determine whether the SOD clinical symptoms were actually instances

ofpancreatitis. Of the 484, only 37 were reviewed by a specialized committee. Of the 37, 18

(-half) were categorized as pancreatitis or biliary events. All 18 had taken Viberzi.

       '29.    Properly designed and executed clinical trials would have led the original May

2015 label to contraindicate use in patients without gallbladders. Because the FDA did not have

the benefit of data from adequately designed and executed clinical trials, it did not require

contraindication in patients without a gallbladder.

       30.     The original ;\.fay 2015 Viberzi Prescribing Label provided for two dosing

regimens: I) I 00 mg twice daily; and 2) 75 mg twice daily for those patients who, inter alia, do

not have a gallbladder.

       31.     On March 15, 2017, the FDA issued a Drug Safety Communication advising

Viberzi should not be prescribed for patients without a gallbladder due to the risk of pancreatitis

that could result in hospitalization or death. The FDA communication discussed 120 serious

cases of pancreatitis, 27 of which resulted in hospitalization and 2 in death. The FDA noted that

of the 84 cases reporting a time to onset, 48 occurred after only one or two doses ofViberzi.

        32.    On April 17, 2017, the Viberzi Prescribing Label was changed to contraindicate

Viberzi use in patients without a gallbladder.

        33.    Plaintiff was 60 years old when she was prescribed Viberzi in December of2016.



                                                 5
       Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 6 of 24




       34.     At the time of Plaintiffs prescription, the Viberzi label contained no

contraindication for patients without gallbladders.

       35.     Plaintiff had previously undergone a cholecystectomy.

       36.     Prior to December 2016, Defendant knew or should have known that Viberzi use

in patients without gallbladders could cause or was causally associated with acute pancreatitis.

       37.     Prior to December 2016, Defendant had received numerous spontaneous reports

of acute pancreatitis and/or SOD, the vast majority of which were dosed at 75 mg, indicating

use by patients with prior cholecystectomies.

        38.   Prior to December 2016, the European Medicines Agency (EMA) informed

Defendant that it would contraindicate Truberzi (the company's name for Viberzi in Europe)

use in patients without a gallbladder. Discussing the decision on July 21, 2016, the EMA noted:

              A more confident conclusion that the occurrence of SO-spasm events

              can be reduced can be drawn if cholecystectomy is labeled as a

              contraindication because no such event was observed in a population

              with intact biliary tract .... Given the limited clinical relevance of

              the efficacy results, all populations at increased risk of SO-spasm and

              pancreatitis (with previous such disease, high alcohol intake and

              without gall-bladder) are consequently excluded from the treatment.

              This assumption has found preliminary confirmation through the

              evaluation of the early post-marketing data from the US (where no

              such contra-indication is imposed) and which show reports of

              pancreatitis and/or SO-spasm events, with their overwhelming

              majority affecting patients without gall-bladder.



                                                6
             Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 7 of 24
'



             39.    Plaintiff began her usage of Viberzi on December 2, 2016. She was admitted to

    St. Luke's Hospital (Bethlehem, Pennsylvania) on December 4, 2016. Lab tests and imaging

    confirmed pancreatitis.

             40.    Plaintiff remained hospitalized for two days. She was discharged on December

    5, 2016. Viberzi was discontinued as it was believed to be the cause of Plaintiffs event.

             41.    Plaintiff continues to suffer health consequences from her initial pancreatic

    event.

             42.    An episode of pancreatitis increases a patient's risk that she will later develop

    pancreatic cancer.     Fear of developing pancreatic cancer subsequent to pancreatitis is

    reasonable.

             43.    Plaintiff remains at an increased risk for recurrent acute pancreatitis and/or

    chronic pancreatitis and pancreatic cancer, which she fears, and she continues to be monitored

    for health issues.

                                     FEDERAL REQUIREMENTS


             44.    Defendant had an obligation to comply with the law in the manufacture, design,

    and sale of Viberzi.

             45.    Upon information and belief, Defendant violated the Federal Food, Drug and

    Cosmetic Act, 21 U.S.C. §301, et seq.

             46.    With respect to Viberzi, the Defendant, upon information and belief, has or may

    have failed to comply with all federal standards applicable to the sale of prescription drugs,

    including, but not limit to, one or more of the following violations:

                    (a)       Viberzi is misbranded pursuant to 21 U.S.C. §352 because, among other

                           things, its labeling is false and/or misleading;


                                                     7
Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 8 of 24




     (b)    Viberzi is misbranded pursuant to 21 U.S.C. §352 because words,

            statements, or other information required by or under authority of chapter

            21 U.S.C. §352 are not prominently placed thereon with such

            conspicuousness and in such terms as to render it likely to be read and

            understood by the ordinary individual under customary conditions of

            purchase and use;

      (c)   Viberzi is misbranded pursuant to 21 U.S.C. §352 because the labeling

            does not bear adequate directions for use, and/or the labeling does not

            bear adequate warnings against use where its use may be dangerous to

            health or against unsafe dosage or methods or duration of administration

            or application, in such manner and form as are necessary for the

            protection of users;

      (d)   Viberzi is misbranded pursuant to 21 C.S.C. §352 because it is dangerous

            to patient health when used in the dosage or manner, or with the

            frequency or duration prescribed, recommended, or suggested in the

            labeling thereof;

      (e)   Viberzi does not contain adequate directions for use pursuant to 21 CFR

            §201.5 because, among other reasons, the omission, in whole or in part,

            or incorrect specification of ( 1) statements of all conditions, purposes, or

            uses for which it is intended, including conditions, purposes, or uses for

            which it is prescribed, recommended or suggested in their oral, written,

            printed, or graphic advertising, and conditions, purposes, or uses for

            which the drug is commonly used, (2) quantity of dose, including usual



                                     8
,,   Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 9 of 24




                 quantities for each of the uses for which it is intended and usual quantities

                 for persons of different physical conditions, (3) frequency of

                 administration or application, (4) duration of administration or

                 application, and/or (5) route or method of administration or application;

           (t)   Defendant violated 21 CFR §201.56 because the labeling was not

                 informative and accurate;

           (g)   Viberzi is misbranded pursuant to 21 CFR §201.56 because the labeling

                 was not updated as new information became available causing the

                 labeling to become inaccurate, false, and/or misleading;

           (h)   Defendant violated 21 CFR §201.57 by failing to provide information

                 that is important to the safe and effective use of the drug including the

                 potential of Viberzi causing pancreatitis;

           (i)   Defendant violated 21 CFR §201.57 because they failed to identify

                 specific tests needed for selection or monitoring of patients who took

                 Viberzi;

           (j)   Viberzi is mislabeled pursuant to 21 CFR §201.57 because the labeling

                 does not state the recommended usual dose, the usual dosage range, and,

                 if appropriate, an upper limit beyond which safety and effectiveness have

                 not been established;

           (k)   Viberzi violates 21 CFR §210.122 because the labeling and packaging

                 materials do not meet the appropriate specifications;

           (I)   Viberzi violates 21 CFR §211.198 because the written procedures

                 describing the handling of all written and oral complaints regarding



                                           9
Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 10 of 24




            Viberzi were not followed;

      (m)   Viberzi violates 21 CFR §310.303 because Defendant failed to establish

            and maintain records and make reports related to clinical experience or

            other data or information necessary to make or facilitate a determination

            of whether there are or may be grounds for suspending or withdrawing

            approval of the application to the FDA;

      (n)   Defendant violated 21 CFR §§310.305 and 314.80 by failing to report

            adverse events associate with Viberzi as soon as possible or at least

            within 15 days of the initial receipt by Defendant of the adverse drugs

            experience;

      (o)   Defendant violated 21 CFR §§310.305 and 314.80 by failing to conduct

            an investigation of each adverse event associate with Viberzi, and

            evaluating the cause of the adverse event;

      (p)   Defendant violated 21 CFR §§310.305 and 314.80 by failing to promptly

            investigate all serious, unexpected adverse drug experiences and submit

            follow-up reports within the prescribed 15 calendar days of receipt of

            new information or as requested by the FDA;

      (q)   Defendant violated 21 CFR §312.32 because they failed to review all

            information relevant to the safety of Viberzi or otherwise received by

            Defendant from sources, foreign or domestic, including information

            derived from any clinical or epidemiological investigations, animal

            investigations, commercial marketing experience, reports in the scientific

            literature, and unpublished scientific papers, as well as reports from



                                    10
      Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 11 of 24




                       foreign regulatory authorities that have not already been previously

                       reported to the agency by the sponsor; and

              (r)      Defendant violated 21 CFR §§314.80 by failing to provide periodic

                       reports to the FDA containing ( 1) a narrative summary and analysis of

                       the information in the report and an analysis of the 15-day Alert reports

                       submitted during the reporting interval, (2) an Adverse Reaction Report

                       for each adverse drug experience not already reported under the Post

                       marketing 15-day Alert report, and/or (3) a history of actions taken since

                       the last report because of adverse drug experiences (for example, labeling

                       changes or studies initiated).

       47.     Defendant failed to meet the standard of care set by the above statutes and

regulations, which were intended for the benefit of individual consumers such as the Plaintiff,

making the Defendant liable under Pennsylvania law.




     EOL]TABLE TOLLING OF APPLICABLE STATUTES OF LIMITATIONS
       48.     The running ofany statute of limitation has been tolled by reason of Defendant's

fraudulent conduct. Defendant, through their affirmative misrepresentations and omissions,

actively concealed from Plaintiff and Plaintiffs prescribing physicians the true risks associated

with taking Viberzi.

        49.    As a result of Defendant's actions, Plaintiff and Plaintiffs prescribing physicians

were unaware and could not reasonably know or have learned through reasonable diligence that

Plaintiff had been exposed to the risks alleged herein and that those risks were the direct and

proximate result of the Defendant's acts and omissions.


                                                11
      Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 12 of 24




       50.     Furthermore, Defendant is estopped from relying on any statute of limitations

because of their fraudulent concealment of the truth. Defendant was under a duty to disclose the

true character, quality and nature of Viberzi because this was non-public information over which

Defendant had and continue to have exclusive control, and because Defendant knew that this

information was not available to Plaintiff, Plaintiffs medical providers and/or to Plaintiffs

health facilities. In addition, Defendant is estopped from relying on any statute of limitation

because of their intentional concealment of these facts.

        51.    Plaintiff had no knowledge that Defendant was engaged in the wrongdoing

alleged herein. Because of the fraudulent acts of concealment of wrongdoing by Defendant,

Plaintiff could not have reasonably discovered the wrongdoing at any time prior. Also, the

economics of this fraud should be considered. Defendant had the ability to and did spend

enormous amounts of money in furtherance of their purpose of marketing and promoting a

profitable drug, notwithstanding the known or reasonably known risks. Plaintiff and Plaintiffs

medical professionals could not have afforded and could not have possibly conducted studies to

determine the nature, extent and identity of related health risks, and were forced to rely on

Defendant's representations.

                                        COL'NTONE;
                                        NEGLIGENCE
        52    Plaintiff realleges and incorporates by reference all other paragraphs of this

Complaint as if each were set forth fully and completely herein.

        53.   Defendant had a duty to exercise reasonable care in the manufacture, labeling, sale

and distribution of Viberzi, including a duty to assure that Viberzi did not cause unreasonable,

dangerous side-effects to users.

        54.   Defendant failed to exercise ordinary care in the manufacture, labeling, sale,

                                                12
          Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 13 of 24
\




    marketing, quality assurance, quality control and distribution of Viberzi into the stream of

    commerce, in that the Defendant knew or should have known that the drug created a high risk

    of unreasonable harm in patients without gallbladders.

           55.   The negligence of the Defendant, their agents, servants and/or employees

    included, but was not limited to, the following acts and/or omissions:

                   (a)    Manufacturing,      producing,      promoting,     formulating,      creating,

                          developing, designing, assembling, selling and distributing Viberzi

                          without thorough and adequate testing;

                   (b)    Manufacturing,      producing,     promoting,    advertising,     formulating,

                          creating, developing, designing, assembling and distributing Viber.zi

                          while concealing and suppressing test results;

                   (c)    Not conducting sufficient studies and tests to determine whether Viberzi

                          was safe for its intended use, because Defendant knew or had reason to

                          know that Viberzi was indeed unsafe and unfit for use by reason of the

                           dangers it presents to users;

                   (d)     Failing to warn Plaintiff, the medical and healthcare community,

                           including Plaintiffs physicians, the general public, and/or the FDA as

                           soon as Defendant knew or should have known of the dangers of the use

                           of Viber.zi in patients without gallbladders;

                   (e)     Concealing, suppressing, failing to warn about and/or failing to follow

                           up on the adverse results of clinical testing that occurred, which indeed

                           indicated that Viberzi had a high risk of serious and dangerous adverse

                           health effects and consequences;


                                                    13
         Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 14 of 24
'



                   (f)    Failing to provide a contraindication for the use of Viberzi in patients

                          without gallbladders;

                   (g)    Advertising and recommending the use ofViberzi while suppressing and

                          concealing its known dangers;

                   (h)     Representing that Viberzi was safe for its intended use when it was

                           actually unsafe for its intended purpose in patients without gallbladders;

                   (i)     Suppressing, concealing, omitting and/or misrepresenting information to

                           Plaintiff, the medical community and/or the FDA concerning the severity

                           ofrisks and the dangers inherent in the intended use ofViberzi in patients

                           without gallbladders; and

                   (i)     Failing to conduct adequate post-marketing surveillance to determine the

                           safety of Viberzi, failing to comply with post-marketing requirements of

                           FDA regulations, failing to perform adequate Pharmacovigilance, and

                           otherwise careless or negligent acts.

            56.   Defendant' conduct, as described above, was extreme and outrageous. Defendant

    risked the lives of consumers and users of Viberzi, including Plaintiff, by suppressing this

    knowledge from the general public.

            57.   As a foreseeable, direct, and proximate result of the aforementioned wrongful acts

    and omissions of Defendant, Plaintiff was caused to suffer from acute pancreatitis, as well as

    other severe and personal injuries which are permanent and lasting in nature, physical pain,

    mental anguish, diminished enjoyment of life and fear of cancer. Plaintiff has endured and

    continues to suffer the mental anguish and psychological trauma of living with the knowledge

    that Plaintiff has suffered these serious and dangerous side effects.


                                                    14
      Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 15 of 24




      WHEREFORE, Plaintiff demands judgment against the Defendant individually, jointly

and/or severally and demand compensatory, statutory and punitive damages available under

applicable law, together with interest, costs of suit, attorneys' fees and all such other relief as

the Court deems just and proper.

                                   COt;NTTWO;
                           NEGLIGENT MISREPRESENTATION

        5&    Plaintiff realleges and incorporates by reference all other paragraphs of this

Complaint as if each were set forth fully and completely herein.

        59.   Defendant had a duty to accurately and truthfully represent to the medical and

healthcare community, Plaintiff and the public, that Viberzi had been tested and found to be

safe and effective for all persons who suffered from irritable bowel syndrome with diarrhea.

The representations made by Defendant, in fact, were false.

        ro.   Defendant failed to exercise ordinary care in the representations concerning

Viberzi while they were involved in the manufacture, sale, testing, quality assurance, quality

control, and distribution in interstate commerce, because Defendant negligently misrepresented

Viberzi was safe and effective for all persons who suffered from irritable bowel syndrome with

diarrhea.

        61.   Defendant breached their duty in representing that Viberzi was safe and effective

for all persons who suffered from irritable bowel syndrome with diarrhea.

        62.   As a foreseeable, direct, and proximate result of the aforementioned wrongful acts

and omissions of Defendant, Plainti ff was caused to suffer from acute pancreatitis, as well as

other severe and personal injuries which are permanent and lasting in nature, physical pain,

mental anguish, diminished enjoyment of life and fear of cancer. Plaintiff has endured and


                                                15
,.   ..         Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 16 of 24




          continues to suffer the mental anguish and psychological trauma of living with the knowledge

          that Plaintiff has suffered these serious and dangerous side effects.

                WHEREFORE, Plaintiff demands judgment against the Defendant individually, jointly

          and/or severally and demand compensatory, statutory and punitive damages available under

          applicable law, together with interest, costs of suit, attorneys' fees and all such other relief as

          the Court deems just and proper.

                                     COUNT THREE; PJ;NIIIYE DAMAGES

                  63.     Plaintiff realleges and incorporates by reference all other paragraphs of this

          Complaint as if each were set forth fully and completely herein.

                  64.     Viberzi was researched, tested, developed, designed, licensed, manufactured,

          packaged, labeled, distributed, sold, marketed and released into the stream of commerce by

          Defendant after Defendant knew or should have known of the risk of serious and potentially

          life-threatening side effects and complications from the use of Viberzi in patients without

          gallbladders.

                  65.     The acts, conduct, and om1ss1ons of Defendant as alleged throughout this

          Complaint were willful and malicious. Defendant committed these acts with a conscious

          disregard for the rights, health and safety of Plaintiff and other Viberzi users and for the primary

          purpose of increasing Defendant's profits from the sale and distribution ofViberzi. Defendant's

          outrageous and unconscionable conduct warrants an award of exemplary and punitive damages

          against Defendant in an amount appropriate to punish and make an example of Defendant.

                  66.     Prior to the manufacturing, sale, and distribution ofViberzi, Defendant knew that

          said medication was in a defective condition as previously described herein and knew that those

          who were prescribed the medication would experience and did experience severe physical,

                                                          16
...    .
      ,.        Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 17 of 24




           mental, and emotional injuries. Further, Defendant, through their officers, directors, managers

           and agents, knew that the medication presented a substantial and unreasonable risk of harm to

           the public, including Plaintiff, and as such Defendant unreasonably subjected consumers of said

           drugs to risk of injury or death from using Viberzi.

                   67.   Despite its knowledge, Defendant, acting through its officers, directors and

           managing agents, for the purpose of enhancing Defendant's profits knowingly and deliberately

           failed to remedy the known defects in Viberzi and failed to warn the public, including Plaintiff,

           of the extreme risk of injury occasioned by said defects inherent in Viberzi. Defendant and their

           agents, officers and directors intentionally proceeded with the manufacturing, sale, distribution

           and marketing of Viberzi knowing these actions would expose persons to serious danger in

           order to advance Defendant's pecuniary interest and monetary profits.

                   68.   The aforesaid conduct of Defendant was committed with knowing, conscious

           indifference, and deliberate disregard for the rights and safety of consumers, including the

           Plaintiff herein, thereby entitling the Plaintiff to punitive damages in an amount appropriate to

           punish Defendant and deter them from similar conduct in the future.

                   @.    Defendant's actions showed willful misconduct, malice, fraud, wantonness,

           oppression, and/or the entire want of care raises the presumption of conscious indifference to

           the consequences.

                   70.   When warning of risks of Viberzi, Defendant recklessly and/or fraudulently

           represented to the medical and healthcare community, the FDA, Plaintiff and the public in

           general that Viberzi had been tested and was found to be safe and/or effective for its indicated

           use, including in patients without gallbladders.

                   71.   Defendant concealed their knowledge of Viberzi's defects from Plaintiff, the

                                                           17
      Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 18 of 24




FDA, the public in general and/or the medical community specifically.

        72    Defendant maliciously concealed their knowledge of the defects in Viberzi from

Plaintiff and Plaintiffs physicians, hospitals, pharmacists, the FDA and the public in general.

       73.    Defendant knowingly withheld or misrepresented information required to be

submitted under the FDA 's regulations, which information was material and relevant to the

harm in question.

        74.   As a foreseeable, direct and proximate result of the aforementioned wrongful acts

and omissions of Defendant, Plaintiff was caused to suffer from acute pancreatitis, as well as

other severe and personal injuries which are permanent and lasting in nature, physical pain,

mental anguish, diminished enjoyment of life and fear of cancer. Plaintiff has endured and

continues to suffer the mental anguish and psychological trauma of living with the knowledge

that Plaintiff has suffered these serious and dangerous side effects.

       WHEREFORE, Plaintiff demands judgment against the Defendant individually,jointly

and/or severally and demand compensatory, statutory and punitive damages available under

applicable law, together with interest, costs of suit, attorneys' fees and all such other relief as

the Court deems just and proper.


                                   fRAYER FOR RELIEF
        WHEREFORE, Plaintiff prays for judgment against the Defendant as follows:



 a.      Awarding compensatory damages resulting from Defendant's violation of their

         duties;

 b.      Awarding compensatory damages resulting from Defendant's breach of warranties;

 c.      Awarding medical monitoring damages to Plaintiff;

                                                18
,.          Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 19 of 24




       d.       Awarding actual damages to Plaintiff incidental to Plaintiff's purchase and use

                of Viberzi in an amount to be determined at trial;

       e.       Awarding punitive damages to Plaintiff;

       f.       Awarding pre-judgment and post-judgment interest to Plaintiff;

       g.       Awarding the costs and the expenses of litigation to Plaintiff;

       h.       Awarding reasonable attorneys' fees and costs to Plaintiff as provided by law; and

       i.       Granting all such other relief as the Court deems necessary, just and proper.



                                     DEMAND FOR sWRY TRIAL
               Plaintiff hereby demands trial by jury as to all issues.


     Dated: November 20, 2018
                                                          Scott D. Levensten, Ji!   •.
                                                          THE LEVENSTEN          FIRM P,
                                                          346 S. 15th St
                                                          Philadelphia, PA 19102
                                                          P: (215) 545-5600
                                                          F: (215) 545-5156
                                                          E:, sdt@Ievenstenlawfifm.eom.

                                                                  AND

                                                          Levi M. Plesset
                                                          MILSTEIN, JACKSON
                                                          FAIRCHILD & WADE, LLP
                                                           I 0250 Constellation Blvd., Suite 1400
                                                          Los Angeles, CA 90067
                                                          Phone: (310) 396-9600
                                                          Facsimile: (310) 396-9635
                                                          lglesset@.mffwlaw.com.
                                                          PRO HAC VICE:J'OBE SUBMITTED


                                                          Attorneys for Plaintiff




                                                     19
~         '; \!.
                              Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 20 of 24
JS 44 (Rev 06/ 17)                                                                  CIVIL COVER SHEET
The JS 44 c1v II cover sheet and\he mformauon contamed herein neither replace nor supplement the fllmg and service of pleadmgs or other papers as required by law. except as
provided by local rules of court This form, approved by the Jud1c1al Conference of the l;ntted States m September 1974, 1s required for the use of the Clerk of Court for the
purpose of tnttlatmg the c1v1l docket sheet (SF.F INSTRUCT!OM ON NEXI PA<.,F OF THIS rORM)

                                                                                                                            DEFENDANTS
                                                                                                                          Allergan USA: Inc
                                                                                                                                                                                    18
       (b)   County of Residence of Ftrst L 1sted Plamtlff
                                     (I,,)(('l!.PT lN US Pl AINT ff, F
                                                                                                                            NOTE       IN LAND CONDrMNA TION CASE:
                                                                                                                                       Tl!E TRACT Of LAND 11'. VOL Vt

                                                                                                                             Attorneys (lj Known/




II. BASIS OF .n.;rusDI CTI ON (Place an "X" m One Box Only)                                                                                                         N IPAL PARTIES (Place an                     "X" mOne BruforPlatnlljf



                                                                                                                                                                                                                                                 J
                                                                                                                        (ror [)Jvers1ty Cases                                                             and One Box for Dejendam)
("J I     U S Government                   ("J   3 federal Quesl!on
             Plamllff                                       S (jovernment Not a Party}                         C1Uzen of This State                                  :'.J      I   incorporated or Pnnc1pal Place           7,\(~E=


                                         U
                                                                                                                                                                                     of Busmess In J'h1s State

("J 2     U S Government                                 rs1ty                                                 C111zen of Another State                               :'.J     2   Incorporated and Pnnupal Place
            Defendant                                   ndtcate Cmzenshtp of Par11es tn Item Ill}                                                                                     of Busmess In Another State             :'.J(;/

                                                                                                               C1t1zen or Subject of a                :'.J 3          :'.J     3   Foce1gn Nanon                              :'.J 6   :'.'l 6
                                                                                                                 Fore, n Coun
IV. NATURE OF SLIT (Place an                          'X"mOneBoxOnly)


'1 I IO Insurance                                PERSONAL lNJLRY                                                :'.J 625 Drug Related Seizure               :'.J 422 Appeal 28 USC I 58                  :'.J 375 False Clmms Act
("J 120 Manne                            CJ 310 Auplane                              S Personal lnJury •               of Property 21    use 881            :'.J 423 Withdrawal                          CJ 376Qw Tarn(31 use
cl I JO Miller Act                       CJ 315 Airplane Product                     Product L1ab1hty           CJ 690 Other                                                 28 USC 157                          3729(a))
cl 140 Negol!able Instrument          L1ab1hty                                   167 Health Carel                                                                                                        0 400 State Reapport1orunent
cl 150 Recovery of Overpayment CJ 320 Assault, Libel &                               Pharmaceutical                                                                                                      CJ 410 Antitrust
        & fnforcement of Judgment     Slander                                        Personal lnJury                                                        :'.J 820 Copynghts                           ("J 4 30 Banks and Banlung
'1 151 Medicare Act                       ("J 330 federal fmployers ·                Product Ltab1ltty                                                      '1 830 Patent                                :'.J 450 Commerce
:1 152 Recovery of Defaulted                        L1ab1hty                CJ 368 Asbestos Personal                                                        :'.J 83 5 Patent • AbbreVIated               :'.J 460 Deportation
           Student Loans                 cl 340 Manne                                Injury Product                                                                          New Drug Appltcatton        :'.J 4 70 Racketeer Influenced and
           (Excludes Veterans)           (J 345 Manne Product                         L1ab1hty                                                              cl 840 Trademark                                    Corrupt Orgamzat10ns
'1     15 3 Recovery of Overpayment                L1ab1hty                     PERSONAL PROPERTY                                                                                                        CJ 480 Consumer Credit
           of Veteran's Benefits         CJ 350 Motor Vehicle               CJ 3 70 Other Fraud                 cl 710 fau Labor Standards                  cl      861 HIA (l 395ff)                    ::J 490 Cable/Sat rv
cl     160 Stockholders' Sulls           CJ 355 Motor Velncle               CJ 371 Truth m Lendmg                            Act                            :'.J    862 Black Lung (923)                 cl 850 Secunues/Commodmest
cl     190 Other C'ootract                         Product I ,1ab1hty       :'.J 380 Other Personal             :'.J   720 Labor/Management                 :'.J    863 DJWC/D!WW (405(g))                        Exchange
cl     195 Contract Product L1ab1hty     CJ 360 Other Persooal                       Property Damage                         Relauons                       :'.J    864 SSID Title XVI                   :'.J 890 Other Statutory Acuons
rJ     196 franchise                               lnJury                   cl 385 Property Damage              '."J   740 Railway Labor Act                :'.'l   865 RSI (405(g)J                     cl   891 Agncultural Acts
                                         cl 362 Personal Injury •                    Product Ltab1hty           cl     75 I farmly and Medical                                                           :'.J 893 Envrronmental Matters
                                                   Medical Mal racuce                                                        Leave Act                                                                   :'.J 895 freedom of lnformauon
                           ER                                                       so                0         :'.J   790 Other Labor L111gauon                                                                   Act
rJ     210 Land Condemnal!on             :'.J 440 Other C1vtl Rights               Habeas Corpus:               :'.J   791 E.mployee Reurement              'J 8 70 I axes (L S Plaintiff                :'.J 896 Arb1trat1on
(1     220 ~ oreclosure                  '1 441 Voling                      :'.J   463 Ahen Detamee                         Income Secunty Act                               or Defendant)               :'.J 899 Adm1rustrattve Procedure
:'.J   2 30 Rent Lease & Ljectment       cl 442 Employment                  :'.J   510 Motions to Vacate                                                    CJ 871 IRS             lhITd Party                    Act/ReVIew or Appeal of
:'.J   240 I orts to Land                :'.J 44 3 Housmgt                              Sentence                                                                             26 USC 7609                          Agency Decmon
:'.J   24 5 I ort Product L1ab1hty                Accommodauons         :'.J       5 30 General                                                                                                          :'.J 950 Constttut10nal1ty of
:'.J   290 All Other Real Property       :'.J 445 Amer w/1)1sab1httes • :'.J       5 35 Death Penalty                                                                                                             State Statutes
                                                   Employment                      Other:                       ("J 462 Naturaltzauon Apphcauoo
                                         :'.J 446 Amer w/1)1sab1lt11es · :'.'l     540 Mandamus & Other         :'.J 46.S Other Imm1grat1on
                                                   Other                 :'.J      5SO Ctvtl Rights                        Acuons
                                         :'.'l 448 Education             :'.'l     555 Pnson Cond1Uon
                                                                            ("J    560 CIVIi Detamee •
                                                                                        Condtl!ons of
                                                                                        Confinement



                                     Removed from                 '1 3     Remanded from                   '1 4 Remstated or          '.1 5 1 ransferred from                      :::J 6 Mult1d1stnct             '.1 8 Mult1d1stnct
                                     State Court                           Appellate Court                      Reopened                    Another D1stnct                               L1t1gat1on ·                   L 1t1gat1on -
                                                                                                                                                (specify)                                 Transfer                       Direct File
                                                 Cite the US CIVIi Statute under which you are fihng (Do not cite jurisdictional statutes unless diversity/
VI. CAUSE OF ACTION l-"2::.::8'-'U.._.""""'C._.....
                                                 1332
                                                   ::.::.:. . . . _ - - - - - - - - - - - - - - - - - - - - - - - . . . . . - - - - - -
                                                 Bnef descnpt10n of cause

VII. REQUESTED IN     n CHECK IF THIS IS A CLASS ACTION                                                                DEMANDS
     COMPLAINT:
VIII. RELATED CASE(S)
                         lJNDER RULE 2.3. l R Cv P

                       (See mstruc/lons)
                                                                                                                                                                                                                       ,,l.J,..
                                                                                                                                                                                                                                   20i8
      IFANY                              JUDGE
DATE                                                                               SIONA TLRf Of A TTORNfY Of RECORD
11/20/2018                                                                     /s/ Scott D. Levensten SDL379
FOR OFFICE t:SE ONLY

       RtCtlPT #                     A:V!Ot;N I                                       APPLYING IFP                                                                                          'NOV LJ ,018
                                                                                                                                                                                          MAG JU)GE


                                                                                                                                                                                   NDV 23 201a·
i!<, .....                   Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 21 of 24
 JS 44 Reverse (Rev 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

 The JS 44 c1vtl cover sheet and the informat10n contamed herein neither replaces nor supplements the filmgs and service of pleading or other papers as
 reqmred by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the Umted States in September 1974, 1s
 required for the use of the Clerk of Court for the purpose of 1mtiatmg the c1vtl docket sheet. Consequently, a civil cover sheet 1s submitted to the Clerk of
 Court for each c1v1I complaint filed. The attorney filing a case should complete the form as follows.

 1.(a)    Plaintiffs-Defendants. Enter names (last, first, middle 1mt1al) of plaintiff and defendant Jfthe plamtiff or defendant is a government agency, use
          only the full name or standard abbreviations. If the plamtiff or defendant is an official withm a government agency, identify first the agency and
          then the official, g1vmg both name and title
    (b)   County of Residence. For each CIVIi case filed, except C .S. plamtiff cases, enter the name of the county where the first hsted plamt1ff resides at the
          time of filing. In U.S. plamtiff cases, enter the name of the county m which the first hsted defendant resides at the time of filing. (NOTE In land
          condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
    (c)   Attorneys. Enter the firm name, address, telephone number, and attorney ofrecord. If there are several attorneys, list them on an attachment, notmg
          in this section "(see attachment)".

 II.      Jurisdiction. T'he basis ofjunsdictlon 1s set forth under Rule 8(a), f RCv P, which requires that Junsdictions be shown in pleadings. Place an "X"
          m one of the boxes. If there 1s more than one basis of1urisd1ct1on, precedence is given in the order shown below.
          L:mted States plaintlff (I) Junsd1ction based on 28 lJ S.C 1345 and 1348. Suits by agencies and officers of the United States are included here.
          United States defendant. (2) When the plaintiff is suing the Umted States, its officers or agencies, place an "X" in this box.
          Federal question. (3) This refers to suits under 28 U.S.C 1331, where jurisd1ct10n arises under the Constitution of the United States, an amendment
          to the Constitution, an act of Congress or a treaty of the Cmted States In cases where the lJ S.1s a party, the t.:.S plaintiff or defendant code takes
          precedence, and box I or 2 should be marked.
          Diversity of c1t1zenship. (4) This refers to smts under 28 USC. 1332, where parties are citizens of different states. When Box 4 1s checked, the
          cit1zensh1p of the different parties must be checked. (See Sectton lil below; !'IIOTE: federal question actions take precedence over diversity
          cases.)

  Ill.    Residence (citizenship) of Principal Parties. This section of the JS 44 1s to be completed 1f d1verstty of citizenship was md1cated above. Mark this
          sectton for each principal party.

  IV.     !'iature of Suit. Place an "X" in the appropnate box. If there are multiple nature ofsmt codes associated with the case, pick the nature of suit code
          that 1s most applicable Chck here for- !';ature of Suit Code Descriptions

 V.       Origin. Place an "X" m one of the seven boxes.
          Original Proceedmgs (I) Cases which originate in the United States distnct courts.
          Removed from State Court. (2) Proceedmgs initiated m state courts may be removed to the district courts under l 1tle 28 U S.C ., Section 1441.
          When the petition for removal 1s granted, check this box
          Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action Use the date of remand as the filing
          date.
          Reinstated or Reopened (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filmg date
          Transferred from Another D1stnct (5) For cases transferred under Title 28 USC. Section 1404(a) Do not use this for w1thm district transfers or
          mult1distr1ct htigation transfers
          Multid1strict Litigation - Transfer (6) Check this box when a multid1stnct case is transferred mto the district under authority of I1tle 28 lj.S C
          Section 1407
          Multidistrict Litigation - Direct File. (8) Check this box when a mult1distnct case 1s filed m the same d1str1ct as the Master MDL docket.
          PLEASE "'iOTE THAT THERE IS NOT A!'li ORIGIN CODE 7. Ongm Code 7 was used for h1stoncal records and is no longer relevant due to
          changes in statue

 VI.      Cause of Action. Report the civil statute dtrectly related to the cause of actton and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example· t.:.S Civil Statute. 47 USC 553 Brief Description. linauthonzed reception of cable service

  VII.    Requested in Complaint. Class Action Place an "X" m this box 1fyou are fihng a class action under Rule 23, FR Cv.P
          Demand. In this space enter the actual dollar amount being demanded or mdicate other demand, such as a preliminary mjunct1on.
          Jury Demand. Check the appropriate box to indicate whether or not a JUI) is being demanded.

  VIII.   Related Cases. This sect10n of the JS 44 1s used to reference related pending cases, 1f any If there are related pendmg cases, msert the docket
          numbers and the correspondmg Judge names for such cases.

  Date and Attorney Signature. Date and sign the civil cover sheet




                                                                                                                                  NOV 2~ 2018
                       Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 22 of 24


                                                               L'NITED STATES DISTRICT COt:RT
                                                         FOR THE EASTF.R."'i DISTRICT OF PE.."'iNSYLVANIA

                                                                             DF.StGNATION FORM
                                                                                                                                    118
                       (to be used by co'll//1Sel ""pro st p/l1tllttffw tndrcau tlit cattgory oJ tlit cast/or tJtt pwpose ofamgtlllWlt to the a ~ ca1-lcrJ

     Address of Plaintiff:                            400 B~dle Path Road,_ AP~ TH41, B~thlehem, PA 18017
                                                5 Giralda Farms. Madison, New :Jersey 07940
     Address of Defendant:
                                           -------                      ---- - .. ------
     Place of Accident. lncident or Transaction: __ .                                                Bethlehem, PA


     •ELATED OISE, IF ANY:

     Case Number                                                                                                         Date Terminated:                                      "\




                                                                                                                                                  ~
     Civ1l cases are deemed related when Ya         is answered   to my of the fiom:rwmj~es

          Is thlS case related to property Included in an earlier numbered suit pendmg or within one year                   YesD
          previously termmated action in this court?

     2    Does this case mvolve the same issue of fact or grow out of the same tmnsactlon as a pnor surt                    YcsO



                                                                                                                                                  y
          pending or within one year previously temunated action In thi, court?

     3    Does this case mvotve the vabd1t} or inlhngement of a patent already in suit or any earlier                       YesO
          numbered case pending or within one year prevtousiy temnnated action of this coon'>
     4.   ls this case a second or successive habeas corpus,                                                                YesD
          case filed b}' lhe same indil'idual?
I'
                                                                  1_.t..1,MISJl:!~!elffl:JG to any case now pending or Within one year pnwiousl)' terminated action in

                                                                                                        f;1l~J'4                               flt 7°,~<..
                                                                                                                                                   .
                                                                                                                                      Allt)mey 1 D •   (t/appltcablt)



     A.         Ft4eral Q#alJott C4U.t:

     D    1.    IndcrnnU.y Contract, Manne Cootract. IIIld All Other Contracts                        Insurance Contract IIIld Other Contracts
     D    2.    FEJ...A                                                                               Airplane Personal Injury
     D    3.    Jones Act-Personal Injury                                                             Assault. Defamation                         L           ,    711        ./ .I\/
     D    4.    Antitrust                                                                             Manne Personal lnjuiy .               V, ~l";;J. /          ...t..-{j         t

     §D ts
                Patent                                                                                Motor Vehtcle l>e:5°'1al lnJury         ition drug inJ' ury -
                tabor-Management Relattow.                                                            Othet Personal Injury (Plea:,e spea/yJ
                C1VII Rights                                                                          Products l..iabilicy                 -:Or<?J c.riP fl;--,--
                Habeas Corpus                                                                         Products Liabtllt} Asbestos           , · 'd;rJt;,-

     B io
     D u
                Securines Act(s) Cases
                Social Security Review Cases
                All othet Federal Question Cases
                                                                                                      All other Divemty Cases
                                                                                                      fPletUl!sp«:/y) - - - ~~~-
                                                                                                                                                             (/


                (Please spect/f) _



                                                                              ARBITRATION CERTIFICAl ION
                                                                                    to n - lM cast fr""' el1gibl/1ty for arbllrat,m,)
                                                      (The effect cfI/us t:ertljicaum, u

                    Scott Levensten

                      ant to Local Civtl Rule S3 2, § 3(c) (2}. that to th<: best ofmy knowledge and behet: the damages recoverable m this civli action case
                   ceed the sum of SlS0,000 00 exclUStve of mtcrest mid costs.
                Relief other than monetary damages ts sought.


     DAlli     1 ~/21/2018__                                                                                                              PA 70122

     NOTP A tnal de noro will be a tnal by Jlll} on!:,, 1f




                                                                                                                                              NOV 23 2018'
       Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 23 of 24

                                 IN THE UNITED  sf~
                                                 TES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                              CASE MANAGEMENT TRAC
jlla.v 1           4-r.(K._   ~f~k                                           CIVIL ACTION

                               V.                                                  l8          5092
  fl //er-9#(¥\ '              t/Sf1-/ P,c_                                  NO.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case '.\1:anagement Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security -- Cases requesting review of a decision of the Secretary of l lealth
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special ;Vlanagement -- Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks.




Telephone                               FAX '.'lumber                    E-Mail Address


(Civ. 660) 10/02
      Case 5:18-cv-05092-CFK Document 1 Filed 11/23/18 Page 24 of 24


                              Civil Justice Expense and Delay Reduction Plan
                             Section 1:03 - Assignment to a Management Track

    (a)          The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

    (b)           In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

    (c)         The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

     (d)         Nothing in this Plan is intended to abrogate or limit a judicial officer's author.ity in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

     (e)        Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

                            SPECIAL MANAGEMENT CASE ASSIGNMENTS
                             (See §1.02 (e) Management Track Definitions of the
                               Civil Justice Expense and Delay Reduction Plan)

     Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0. l of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: ( 1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (S) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought -...
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 3 3.
